Citation Nr: 1629207	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  08-10 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for depression.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative changes to the cervical spine (neck disability).

3.  Entitlement to an increased rating for a thoracolumbar spine disability rated as 10 percent disabling for a lumbar spine disability and 10 percent disabling for a thoracic spine disability prior to April 12, 2010, and 20 percent disabling for a thoracolumbar spine disability thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity sciatica.

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity sciatica.

6.  Entitlement to an increased rating for right knee retropatellar pain syndrome, currently rated as 10 percent disabling.

7.  Entitlement to an increased rating for left knee retropatellar pain syndrome, currently rated as 10 percent disabling for limitation of flexion (effective March 7, 2003) and 10 percent disabling for instability (effective April 26, 2013).

8.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability.

9.  Entitlement to service connection for a right ulnar nerve disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to March 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from October 2006 (depression, cervical spine, thoracolumbar spine, sciatica, bilateral knee retropatellar pain syndrome, and right ulnar nerve) and May 2009 (left ankle) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.

The October 2006 rating decision denied the issues of entitlement to service connection for depression, a neck disability, and sciatica, amongst other things.  Then, in a January 2007 rating decision, service connection for depression was granted and rated as 10 percent disabling.  The Veteran appealed the initial rating assigned and in a February 2008 rating decision the RO increased the Veteran's depression rating to 50 percent effective the date of service-connection.  The Veteran filed a substantive appeal as to his initial rating in March 2008.

Turning to the neck disability on appeal, a July 2009 rating decision granted service connection and assigned a 10 percent disability rating, effective March 17, 2006.  Thereafter, the Veteran perfected a timely appeal for an increased rating.

With regards to the bilateral sciatica issues, in August 2012 the Board remanded the issue of entitlement to service connection for sciatica along with the other issues currently on appeal.  A May 2014 rating decision granted service connection for right and left lower extremity sciatica.  While the Veteran did not file a notice of disagreement regarding the initial rating or effective date of the sciatica issues, the Board finds that such issues are part and parcel of the Veteran's claim of entitlement to an increased rating for his back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating formula for Diseases and Injuries of the Spine (2015).  Similarly, the May 2014 rating decision also granted service-connection for left knee instability, which the Board finds is included in the pending appeal for an increased rating for left knee retropatellar pain syndrome.

In February 2009 the Veteran testified before a Decision Review Officer at the RO and in May 2010 he participated in an informal hearing conference.  A transcript from the 2009 hearing is of record as are notes from the May 2010 conference.  While the Veteran initially requested a hearing before the Board in his substantive appeals, those requests were withdrawn in July 2012.

In March 2016 the Board notified the Veteran that his former representative, a private attorney, was no longer authorized to represent claimants before VA.  The Veteran was provided a period of time in which to appoint a new representative but as he has not appointed a new representative, the Board recognizes the Veteran is currently unrepresented.

Additional documents were added to the claims file after the issuance of the May 2014 supplemental statement of the case.  However, the documents are duplicative of evidence already contained in the file or are irrelevant to the issues on appeal.
Finally, a request for a total disability based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was assigned a TDIU rating in February 2012 and the effective date assigned was the day after the date the Veteran reported he last worked.  While the award was temporarily suspended during a period the Veteran was in receipt of a temporary total rating for convalescence, the award has otherwise been in effect since August 2, 2007.  The Veteran has not expressed disagreement or dissatisfaction with any portion of the February 2012 decision, including the effective date of the award.  Accordingly, the Board finds that no further action pursuant to Rice is required.


FINDINGS OF FACT

1.  The Veteran's depression results in occupational and social impairment with reduced reliability and productivity.  

2.  For the entire appeal period, the Veteran's neck disability has manifested with forward flexion of the cervical spine greater than 30 degrees, combined range of motion of the cervical spine greater than 170 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and without incapacitating episodes of intervertebral disc syndrome (IVDS).

3.  Prior to April 12, 2010, the Veteran's back disability (to include the lumbar and thoracic spine) was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, and without incapacitating episodes of IVDS.

4.  Since April 12, 2010, the Veteran's thoracolumbar spine disability has manifested with forward flexion greater than 30 degrees and without favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of IVDS.

5.  Prior to April 26, 2013, the Veteran had sciatica of the right lower extremity that was productive of mild incomplete paralysis of the sciatic nerve.

6.  From April 26, 2013, forward, the Veteran's sciatica of the right lower extremity has been productive of moderate incomplete paralysis of the sciatic nerve.

7.  Prior to April 26, 2013, the Veteran had sciatica of the left lower extremity that was productive of mild incomplete paralysis of the sciatic nerve.

8.  From April 26, 2013, forward, the Veteran's sciatica of the left lower extremity has been productive of moderate incomplete paralysis of the sciatic nerve.

9.  Retropatellar pain syndrome of the right knee is manifested by slight instability and limitation of flexion at most to 115 degrees, even considering painful motion and other factors.

10.  Slight instability of the right knee is shown throughout the appeal.

11.  Retropatellar pain syndrome of the left knee is manifested by slight instability and limitation of flexion at most to 120 degrees, even considering painful motion and other factors.

12.  Slight instability of the left knee is shown prior to April 26, 2013.

13.  Since the grant of service connection, the Veteran's left ankle disability has been manifested by no more than moderate limitation of motion; there is no evidence of marked limitation of motion, ankylosis, or severe foot injury.

14.  The most probative evidence of record indicates that the Veteran's right ulnar nerve disability is not related to service.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130 Diagnostic Code (DC) 9434 (2015).

2.  The criteria for an initial rating in excess of 10 percent for a neck disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DCs 5003, 5242, 5237 (2015).

3.  Prior to April 12, 2010, the criteria for a disability rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).

4.  Prior to April 12, 2010, the criteria for a disability rating in excess of 10 percent for a thoracic spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).

5.  Since April 12, 2010, the criteria for a disability rating in excess of 20 percent for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).

6.  Prior to April 26, 2013, the criteria for a separate 10 percent disability rating, but no higher, for right lower extremity sciatica were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, DC 8520 (2015).

7.  Since April 26, 2013, the criteria for a separate 20 percent disability rating, but no higher, for right lower extremity sciatica were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, DC 8520 (2015).

8.  Prior to April 26, 2013, the criteria for a separate 10 percent disability rating, but no higher, for left lower extremity sciatica were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, DC 8520 (2015).

9.  Since April 26, 2013, the criteria for a separate 20 percent disability rating, but no higher, for left lower extremity sciatica were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.120-4.124a, DC 8520 (2015).

10.  The criteria for a rating in excess of 10 percent for retropatellar pain syndrome causing pain and limitation of motion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260 (2015).

11.  The criteria for a 10 percent rating, but no higher, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5257 (2015).

12.  The criteria for a rating in excess of 10 percent for retropatellar pain syndrome causing pain and limitation of motion of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2015).

13.  The criteria for a 10 percent rating, but no higher, for left knee instability have were met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5257 (2015).

14.  The criteria for a rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5270-5274 (2015).

15.  The requirements for establishing service connection for a right ulnar nerve disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The depression, neck, ankle, and sciatica claims on appeal arise from a disagreement with initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

Regarding the back and knee claims on appeal, a standard May 2006 letter satisfied the duty to notify provisions.  Although a July 2006 notice letter was provided regarding the issue of service connection for an ulnar nerve disability secondary to the Veteran's service-connected neck disability, that notice letter did not advise him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, as service-connection for an ulnar nerve disability is denied herein, the Board finds that any error in notifying the Veteran of the requirements for issues that are by definition downstream from the service connection claim denied herein, is harmless.  Moreover, the Veteran had previous knowledge of the evidence necessary to substantiate his claim from his previous successful claims for service connection.  Accordingly, he is not prejudiced by the inadequate VCAA notice provided.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's August 2012 remand, more recent VA treatment records and records from the Social Security Administration (SSA) were obtained.

The Veteran was provided with numerous VA medical examinations during the course of the appeal.  Most recently, the Veteran was provided several VA medical examinations in April and May 2013 pursuant to the Board's August 2012 remand.  The examinations of record, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Entitlement to Increased Ratings

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis, which is rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is x-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010.  The ankle is considered a major joint.  38 C.F.R. § 4.45(f) (2015). 

Diagnostic Code 5010 and C.F.R. § 4.59 provide that painful motion due to arthritis is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The appeal pertaining to the issues of depression, a neck disability, and a left ankle disability are based on the assignment of a disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degrees of disabilities increased or decreased following the assignment of the initial ratings, "staged" ratings may be assigned for separate periods.  Id.

Conversely, where service connection has already been established and an increase in the disability rating is at issue, as is the case for the back and knee claims on appeal, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will still consider whether separate ratings may be assigned for separate periods of time based on facts found.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Depression

Legal Criteria

In a January 2007 rating decision, the RO granted service connection for depression with an evaluation of 10 percent effective March 17, 2006.  38 C.F.R. § 4.130, DC 9434.  As noted above, the Veteran was subsequently assigned a 50 percent rating, also effective March 17, 2006.

According to 38 C.F.R. § 4.130, Diagnostic Code 9434, a 50 percent evaluation is warranted for depression where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  . 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Evidence

Since the grant of service connection, the medical evidence of record reflects that the Veteran's depression was manifested by symptoms that included depression, irritability, trouble sleeping, anger, sadness, avoidance, discomfort in crowds, nightmares, intrusive memories, stress, excessive worrying, and anxiety.  On examination, VA clinicians generally noted that the Veteran was adequately groomed, with (at worst) a dysphoric mood with blunted affect.  There was no evidence of auditory or visual hallucinations during any VA treatment and the Veteran routinely denied suicidal and homicidal ideation.  The Veteran's marriage was reportedly unstable during the appeal, although the couple did not divorce.  VA clinicians assigned the Veteran GAF scores ranging from 55-70.

In addition to documenting the Veteran's subjective and objective symptoms of depression, VA treatment records also document the Veteran's reports of participation in various activities during the appeal including sitting on a 4H Board, mentoring children raising livestock, motorcycle riding, motorcycle repair, goat farming, participation in his daughters' sporting activities, farming, hunting, fishing, making knives, and plowing.

In August 2006, the Veteran's former representative arranged for him to be evaluated by Dr. Miller.  At that time the Veteran's symptoms reportedly included:  vivid memories with auditory hallucinations, nightmares, restlessness, fatigue, and hostility, amongst others.  The Veteran described having extremely problematic marital problems, apparently related to excessive drinking at that time.  He also noted having an okay relationship with his brother.  Notably, Dr. Miller's report indicates that the Veteran witnessed others being killed, injured, or wounded during his military service in Germany, a claim the Veteran specifically denied during a subsequent VA examination.  Nevertheless, Dr. Miller diagnosed the Veteran with posttraumatic stress disorder (PTSD), depression, and anxiety and assigned a GAF score of 35.

A few months later in December 2006, a VA examiner found that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 60.  During that examination the Veteran acknowledged having problems in his marriage but ultimately described it as "pretty good."  He also noted having a good relationship with his two daughters and riding motorcycles with his brother.  The Veteran was employed at the time of the examination and did not report any problems communicating with people in the workplace.  Regarding his symptoms, the Veteran noted feeling depressed, angry, having problems sleeping, and feeling sad about once a month.  Upon examination the Veteran was noted to be neatly groomed and to have unremarkable speech and thought processes.  He reported having suicidal thoughts once every couple of months without plan or intent and also reported throwing items or tearing them up in anger.  Upon testing, the examiner noted the presence of moderate depression and anxiety.  Notably, the 2006 VA examiner stated that the Veteran did not meet the stressor criterion or have symptoms suggestive of PTSD.  Additionally, the examiner noted that Dr. Miller's report "contained statements about numerous events and symptoms that on interview the [V]eteran denied having[,] including statements that he was wounded (which he denied) but also includ[ed] multiple symptoms and diagnoses that were not found in [the] current examination."

During the February 2009 DRO hearing, the Veteran reported having difficulties in his marriage and feelings of depression regarding his inability to be as physically active as he once was.  He denied socializing, stating that people "dr[o]ve [him] crazy[.]"

In an April 2009 statement, the Veteran's wife reported that the Veteran took care of animals and provided care for their children.  She indicated that she occasionally needed to remind the Veteran to groom himself and that he had a short fuse and was unable to deal with stress.  Regarding his social activities, the Veteran was noted to visit family, talk on the phone, and take his grandparents to medical appointments.

The Veteran was afforded another VA examination in December 2009.  The 2009 examiner also found that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 60.  At the time of this examination the Veteran reported that he had stopped taking his psychiatric medication and subsequent treatment records document the Veteran's reports that he felt better without his medication.  Generally, he noted that his symptoms fluctuated and that working at his goat farm helped him to cope.  He continued to report difficulties in his marriage, feelings of anger, and sadness.  Regarding his employment status, the Veteran reporting working full time on his wife's family's farm as a laborer and tractor driver.  The Veteran had not missed work in the previous 12 months due to any service-connected disability and denied any undue stress with his job.  Related to the job he held at the time of the 2006 examination, the Veteran reported that his mood affected work place stress and that he quit that job for a better paying job as a welder.  He further reported that he quit the welding job due to knee pain and other medical problems and that his work in that position was unaffected by his mood.  

On examination the 2009 examiner found the Veteran to be neatly groomed, alert, and oriented with unremarkable speech and thought patterns.  He described feeling alright and irritable most days as well as daily episodes of losing his temper.  His anger was noted to impact his relationship with his wife and daughters.  Psychiatric testing indicated that the Veteran's depression levels had improved since the 2006 examination although his anxiety level was roughly the same.  Ultimately, the examiner noted that the Veteran had moderate depressive symptoms with irritability and that such diagnoses moderately impaired social functioning and mildly impaired vocational functioning.

In June 2010, in connection with a claim for SSA benefits, the Veteran's former representative arranged for him to be seen by a second private psychologist, Dr. Crum.  At that time the Veteran reported that his psychiatric symptoms limited him socially, increased his irritability, and caused conflicts and arguments with his wife.  He reported that he was satisfied with his marriage and described it as positive, despite the fact that he had lost interest in their former hobbies.  Despite reporting at the December 2009 VA examiner that he was working as a full-time farmer, the Veteran apparently reported to Dr. Crum that he had not worked in the past three to four years due to his physical and emotional issues.  Nevertheless, the Veteran denied difficulty with co-workers or supervisors although he did state he avoided people.  He endorsed feeling worried every day regarding his health, finances, and household responsibilities and stated he felt keyed up.  The Veteran also acknowledged feelings of hypervigilance, motor tension, trouble concentrating, fear of leaving his home or being alone in public, and feelings of unease in crowds.  In conflict to his reports of feeling keyed up and restless, the Veteran also described feeling sluggish and slowed down with difficulty concentrating.

On examination, Dr. Crum noted that the Veteran was appropriately groomed and attired, fully oriented, and cooperative, with appropriate mannerisms and good eye contact.  No involuntary movements were witnessed and his motor behavior was described as calm.  His memory was intact but based on his limited ability to count backwards by seven, his concentration was thought to be moderately impaired.  The Veteran's thought, speech, insight, and judgment were all noted to be within normal limits and he denied suicidal or homicidal ideation.  After psychological testing was performed, Dr. Crum provided a detailed list of symptoms one might expect the Veteran to have but did not provide any indication that the Veteran actually suffered from such hypothetical symptoms.  Despite documenting behaviors and responses that were primarily "within normal limits" during the examination, Dr. Crum assigned a GAF score of 25. 

Three months later in September 2010, the Veteran was examined by another psychologist, Ms. Gettman-Hughes.  The Veteran's mother accompanied him to the examination.  He reported having a good relationship with his wife of 14 years.  In regards to his psychiatric symptoms, the Veteran reported feeling sad, helpless, hopeless, and guilty along with losing interest in previous activities, having impaired sleep, excessive worrying, and a decreased appetite.  Regarding his employment, the Veteran stated that he was last employed in 2006.  In terms of his social life, the Veteran reported running errands daily, visiting family and friends, speaking on the telephone, hunting, and fishing.  He noted having one close friend.  He also noted that he assisted with child care, performed chores around the home, took care of his goats, and showered daily.

On examination, the Veteran was noted to be casually dressed with fair hygiene and eye contact, to be fully oriented, to have normal thought and speech processes, and to be in an irritable mood with blunted affect.  His judgment was intact but his insight was poor.  He denied suicidal and homicidal ideation.  The Veteran's memory was intact and his concentration was mildly impaired.  The examiner opined that the Veteran's social functioning was moderately deficient based on observations related to eye contact, humor, and mannerisms observed during the examination. 

In August 2011 Dr. Crum completed a Mental Residual Functional Capacity Questionnaire.  In completing the form Dr. Crum noted various levels of impairment in the Veteran's ability to engage in social and occupational activities.  It is unclear whether the Veteran was actually examined at this time or whether he was contacted by phone.  Dr. Crum ultimately assigned a GAF score of 35 and indicated that the Veteran's symptoms caused more than a minimal limitation on his ability to work for at least six weeks in any given year.

Pursuant to the August 2012 remand, the Veteran was afforded a third VA examination in May 2013.  Like the 2006 and 2009 VA examiners, the 2013 examiner also found that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 60.  At that time the Veteran reported that he was as productive as he could be on his farm, which he purchased in 2012.  The Veteran was still married and endorsed feeling depressed and anxious at times.  

The 2013 examiner was asked to address the low GAF scores assigned by Dr. Miller and Dr. Crum given that they were greatly disparate from the GAFs assigned by VA clinicians and examiners.  Unfortunately, the disparity could not be explained.  The examiner did note, however, that most of the Veteran's GAF scores were in the 60s as was his current GAF, despite the fact that the Veteran was not taking any psychiatric medication.  The examiner also noted that the Veteran had never been psychiatrically hospitalized or prescribed anti-psychotic medication, which one would apparently expect to be associated with GAF scores in the 20s and 30s. 

Analysis

Based on a review of the evidence of record, the Board finds that an initial evaluation in excess of 50 percent for the Veteran's service-connected depression is not warranted.

Specifically, the evidence detailed above shows that the Veteran's depression symptoms and the occupational and social impairment they result in most closely match that described by the 50 percent rating.  Again, such a rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130, DC 9434.

The evidence shows that the Veteran's depression results in symptoms described by this rating or equivalent thereto.  Notably, the Veteran reported disturbances of motivation and mood and difficulties in maintaining his social relationships.  The Veteran was noted to have difficulty counting backwards by sevens by several examiners, indicating difficulties with complex commands.  VA treatment records consistently showed the Veteran's affect to be flat and his mood to be dysphoric.  These symptoms have resulted in the occupational and social impairment with reduced reliability and productivity as required for a 50 percent rating, a fact again confirmed by the 2006, 2009, and 2013 VA examiners.  

That said, the Veteran's symptoms and the occupational and social impairment they result in do not rise to approximate the level of the 70 percent rating.  That rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9434.

The only symptom the Veteran arguably suffers from that would warrant a higher 70 percent rating is suicidal ideation.  However, though the Veteran made references to suicidal ideation during the 2006 examination, he denied suffering from suicidal ideation at every VA treatment appointment, at his 2009 examination, at his 2013 VA examination, and during private treatment with Dr. Miller, Dr. Crum, and Ms. Gettman-Hughes.  While the Veteran's wife did note she had to remind him to upkeep his personal appearance at times, he was consistently noted to be adequately groomed and dressed during the entirety of this 10 year appeal.  

The Board acknowledges that the GAF scores assigned by Dr. Miller and Dr. Crum would warrant a higher rating than that currently assigned if the Veteran's symptoms were commiserate with those GAF scores.  However, the Board finds that the scores reported by these private doctors are not supported by the medical evidence of record, including the reports completed by the doctors themselves.  In this regard and as noted above, a GAF score of 41-50 is assigned where there are serious symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning.  As is fully detailed above, the Veteran routinely denied suicidal ideation (including to Dr. Miller and Dr. Crum), was never noted to have obsessional rituals, and always denied any significant legal history.  Moreover, the Veteran maintained a marriage during the appeal, participated in childrearing, worked on and purchased a farm, mentored children in farming, acted as a board member for a 4H organization, and participated in hobbies such as fishing, hunting, and motorcycle riding.  Thus, he has not even exhibited symptoms associated with GAF scores in the 40s or 50s, let alone GAF scores in the 20s and 30s.  Thus, the Board finds that the GAF scores assigned by the private clinicians lack little if any probative weight given that they are not supported by the evidence of record.

Except for his one-time report of suicidal ideation and the GAF scores assigned by the private doctors, the Veteran displayed no other symptoms described in or consistent with the 70 percent rating.  There is no evidence of obsessional rituals; his speech was always described as within normal limits; he routinely noted his ability to function independently; there are no examples of impaired impulse control or spatial disorientation.  Additionally, the Veteran was not shown to have deficiencies in most areas.  To the contrary, he maintained a marriage, raised his children, noted contact with his extended family, maintained at least one close friendship, and continued to work in farming throughout the appeal.  Given this evidence, the Board cannot find that the Veteran's symptoms rise to the level described by the 70 percent rating at any point during the rating period.  Furthermore, the evidence does not show even more severe symptoms approximating total occupational and social impairment such as to warrant a total disability rating.  

In sum, the preponderance of the evidence is against the claim for an increased rating for depression; there is no doubt to be resolved; and an increased rating for depression is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disabilities of the Spine

Legal Criteria

The Veteran contends that he is entitled to a higher initial rating for his cervical spine disability (rated as 10 percent disabling) and a higher rating for his lumbar spine disability (rated as two separate 10 percent ratings prior to April 12, 2010, and one 20 percent rating thereafter). 

Spinal disabilities are evaluated under Diagnostic Codes 5235 to 5243 using the general rating formula unless evaluating IVDS based on incapacitating episodes.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a rating of 10 percent are forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  The criteria for a rating of 20 percent are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent rating are forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  The criteria for a 40 percent rating are unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  The criteria for a 100 percent rating are unfavorable ankylosis of the entire spine.  

Under the Formula for Rating IVDS Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week, but less than two weeks during 12 months are rated at 10 percent.  Incapacitating episodes having a total duration of at least two weeks, but less than four weeks during 12 months are rated at 20 percent.  Incapacitating episodes having a total duration of at least four weeks, but less than six weeks during 12 months are rated at 40 percent.  Incapacitating episodes having a total duration of at least six weeks during 12 months are rated at 60 percent.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

	a.  Neck Disability

Facts

The Veteran has generally reported the same symptoms of his neck disability since the grant of service connection.  In this regard, he has reported pain, stiffness, cracking, and that his neck "gives out" constantly.

In August 2009 the Veteran was afforded a VA cervical spine examination.  At that time the Veteran reported numbness and tingling into his bilateral arms, fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He endorsed constant moderate pain and severe flares that occurred 4-5 times a week and lasted hours.  His flares were precipitated by prolonged sitting, standing, riding in a car, and increased activity.  He reported that chiropractic treatment , rest, and pain medication were alleviating factors.  He denied any restriction in his walking due to neck pain although he was noted to have an antalgic gait.  On examination, spasms and tenderness were noted but the examiner specifically stated that they were not severe enough to result in an abnormal gait or spinal contour.  In regards to neurologic symptoms, muscle strength testing revealed full upper extremity strength bilaterally, normal sensation to touch, and normal upper extremity deep tendon reflexes (DTRs).  Range of motion (ROM) testing revealed flexion to 45 degrees, extension to 45 degrees and a combined cervical ROM of 240 degrees.  There was no objective evidence of pain, nor was there any additional limitation of motion following repeat testing.  A magnetic resonance imaging (MRI) report was reviewed by the examiner and it was noted that the Veteran had a congenitally narrow lower cervical spine without neural foraminal stenosis.

In August 2010 an electromyography (EMG) was conducted to evaluate for carpal tunnel syndrome and cervical radiculopathy.  At that time the Veteran reported pain that radiated from his right shoulder but denied any radiation from his neck.  The EMG report notes that muscles from C5-T1 were examined and no abnormal findings were noted.  There was no electrodiagnostic evidence of right cervical radiculopathy.  

Analysis

The medical evidence in this case shows that the Veteran's cervical spine disability manifest by forward flexion greater than 30 degrees and a combined range of motion greater than 170 degrees.  There is no evidence that his forward flexion of the cervical spine was limited to 30 degrees or less, or that his combined ROM of the cervical spine was limited to 170 degrees or less, which is necessary to support a higher rating.  In fact, during the 2009 VA examination the Veteran was noted to have noncompensable limitation of motion of the cervical spine.  At worst, the Veteran's combined range of motion for the cervical spine was 240 degrees, with full flexion.  

The Board has also considered functional loss pursuant to Deluca, supra, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59.  The 2009 examiner did not report any signs of atrophy or decreased muscle strength and the record does not otherwise support such a finding.  The Veteran stated he had flare-ups in the form of increased pain, but there was no objective evidence of painful motion during the 2009 examination and there was no additional loss of motion after repetitive use testing.  While the 2009 examiner did not opine as to any additional loss of motion that may occur during a flare, the Veteran has not reported that his movement was additionally restricted during a flare, only that his pain increased.  Moreover, the Veteran would have to experience a severe loss of motion during a flare to warrant a higher 20 percent rating.  As the evidence does not reflect forward flexion limited to 30 degrees or less, or a combined ROM limited to 170 degrees or less, even considering pain and functional impairment, an initial rating in excess of 10 percent is not warranted under ROM criteria.

Additionally, while muscle spasms were noted during the 2009 examination, the examiner specifically stated that the Veteran's cervical spine tenderness and spasms were not severe enough to result in an abnormal gait or spinal contour.    

The Board acknowledges that there is limited medical evidence regarding any treatment for the Veteran's cervical spine after 2009.  Nevertheless, the Veteran has not alleged that his cervical spine disability has worsened in severity since the 2009 VA examination.  Rather, he has argued that the evidence reveals that his cervical spine disability is more severe than the currently assigned rating.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for an increased initial rating and no further examination is necessary in this case.

For the reasons set forth above, the Board finds that the most probative evidence of record is against a higher rating for the Veteran's cervical spine disability under the General Rating Formula.

In addition, the record does not reflect, and the Veteran does not contend, that 
he has suffered from incapacitating episodes of disc disease requiring bed rest prescribed by a physician and treatment by a physician.  To the contrary, the record reflects that the Veteran has been very physically active since the grant of service connection as indicated by his reports of farming, hunting, fishing, and participation in 4H activities.  Thus, the provisions of the IVDS Formula would not result in a higher rating for his cervical spine disability.  38 C.F.R. § 4.71a, DC 5243.

The issue of whether a separate rating is warranted for any neurological impairments related to the cervical spine is discussed below.

In short, the Board concludes that the medical findings on VA examination are of greater probative value than the Veteran's allegations regarding the severity of his cervical spine disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for cervical spine degenerative changes. 

	b.  Back Disability

By way of background, in March 2003 the Veteran was granted service connection for a thoracic spine disability and for a lumbar spine disability, both rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DCs 5291, 5292 (2003).  Then, in March 2006 he filed the instant claim for an increased rating for his service-connected lumbar spine disability.  In the October 2006 rating decision currently on appeal, the RO denied entitlement to an increased rating for a lumbar spine disability.  Additionally, the RO changed the rating criteria for both the lumbar and thoracic spine disabilities to DC 5237, effective the date service connection was granted, March 7, 2003, based on a change to regulations regarding the rating of disabilities of the spine.  Thereafter, pursuant to the current law and based on findings during VA examinations, the RO issued a rating decision in April 2010 assigning a single 20 percent rating for a thoracolumbar disability, effectively terminating the separate ratings for thoracic and lumbar disabilities as of April 12, 2010.  38 C.F.R. § 4.71a, DC 5237.  Notably, the assignment of a single 20 percent rating is more advantageous to the Veteran than the assignment of two 10 percent ratings and the newly assigned Diagnostic Code appropriately captures the nature of the Veteran's back disability as more fully discussed below.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993).  Thus, the Board finds that the RO's action to change the diagnostic codes used to evaluate the Veteran's back disability was appropriate.  

The Board further notes that the Veteran's initial ratings for his back disabilities were granted pursuant to the old regulations because he filed his claim for service-connection prior to the regulation change and in that instance, VA must apply whichever law is more advantageous to the Veteran.  Regarding his claim currently on appeal, his claim was filed well after the change in regulations and only the new law is applicable.

Facts

The Veteran has generally reported the same symptoms of his back disability since his claim for an increased rating in March 2006.  In this regard, he has reported pain, stiffness, soreness, radiating pain, and that his back "gives out" constantly.

The Veteran was first afforded a VA spine examination in connection with the instant claim in September 2006.  He described constant pain across his lower back, stiffness, weakness, and radiating pain with varying intensity.  He denied flare-ups, the use of assistive devices, or any impaired ambulation on flat surfaces.  Pain medication and chiropractic treatment were reported to be alleviating factors.  Upon physical examination, there were no obvious deformities of the lumbar spine or tenderness on palpation.  ROM revealed forward flexion to 80 degrees, extension to 20 degrees, bilateral flexion to 20, and bilateral rotation to 20, for a combined range of motion of 180 degrees.  Pain was noted at the endpoint of all movement but there was no additional loss of motion upon repeat testing.  An August 2006 CT scan was reviewed and was found to be unremarkable for lumbosacral spine disorders.  The examiner diagnosed chronic lumbar strain.

While receiving private treatment in February 2008 the Veteran reported low back pain that occasionally radiated down his right leg.  Upon examination, DTRs were normal as was lower extremity strength.  ROM testing revealed forward flexion to 80 degrees, extension to 20 degrees, left rotation to 28 degrees, right rotation to 30 degrees, left lateral flexion to 18 degrees, and right lateral flexion to 20 degrees for a combined range of motion of 196 degrees.

The Veteran was afforded another VA spine examination in October 2008.  The Veteran continued to report that his back was "out all of the time" and that his constant pain occasionally radiated down his legs, especially when sitting or standing for a long time.  He also noted stiffness and weakness.  He used chiropractic treatment, pain medication, ice, heat, and muscle cream to treat his back with some relief.  At this examination he reported experiencing flare-ups that were brought on by increased activity and necessitated his taking a rest from whatever he was doing.  Specifically, he reported that standing for more than 5-10 minutes, sitting, and taking care of his goats all caused problems with his back.  He also reported needing to wear a weightlifting belt for support while riding his motorcycle, but otherwise denied the use of any assistive devices.  He denied any impairment of walking due to his back pain but did note that he does not carry heavy objects while walking due to his back pain.  The Veteran had not be prescribed bedrest by a physician in the preceding months and had not had any surgeries performed on his back.  Upon examination there was no obvious deformity of the thoracolumbar spine, no tenderness to palpation, and no spasms.  ROM testing revealed flexion to 80 degrees, extension to 25 degrees, bilateral flexion to 20 degrees, and bilateral rotation to 25 degrees, for a combined ROM of 195.  Some pain on motion was noted but there was no additional loss of motion during repetitive motion testing.  The examiner indicated that while the Veteran presented with an antalgic gait, his gait when he did not know he was being observed was normal. 

While receiving private physical therapy in April 2009 the Veteran was noted to have full flexion and rotation of the lumbar spine.  During follow-up treatment the Veteran continued to report back pain, especially after he moved furniture, built a barn, and moved a tractor.

Thereafter, in April 2010 a third VA examination was performed.  At that time, the Veteran again endorsed constant back pain and the use of pain medication, muscle creams, heat, and rest to treat his symptoms.  He further reported muscle fatigue, decreased motion, stiffness, weakness, spasms, and dull pain that radiated into his buttocks after he had been sitting for a long time.  He reported weekly flares that lasted hours and were precipitated by prolonged sitting, lifting, and carrying.  The flares impacted him because they necessitated that he change his position or stop whatever he was doing.  The Veteran had not experienced any incapacitating episodes of spine disease.  He was noted to have an antalgic gait, a cane for ambulation, and reported the ability to walk more than 1/4 mile but less than one mile.  Upon examination, the Veteran did not have any abnormal spinal curvatures.  He was noted to have guarding and pain with motion of the spine.  ROM testing revealed flexion to 50 degrees, extension to 10 degrees, bilateral flexion to 20 degrees, bilateral rotation to 15 degrees, for a combined ROM of 130.  The examiner noted objective evidence of pain on motion but there was no additional loss of motion upon repeat testing.  Lumbar spine x-rays continued to be unremarkable and the examiner diagnosed lumbar strain.

During an August 2010 physical examination performed in conjunction with the Veteran's claim for Social Security benefits, the Veteran was noted to have mild tenderness in the sacroiliac area of his spine.  ROM testing at that time showed flexion to 70 degrees, extension to 20 degrees, bilateral flexion to 25 degrees, and bilateral rotation to 35 degrees, for a combined ROM of 210 degrees.

Pursuant to the August 2012 Board remand, the Veteran was afforded a VA thoracolumbar spine examination in April 2013.  During this examination the Veteran reported bi-weekly flares, especially with activity or any falls related to his service-connected knee disabilities.  During flares, the Veteran used heating pads, electrical stimulation, or pressure from his daughters walking on his back to relieve his symptoms.  ROM testing revealed full flexion (90 degrees), extension to 20 degrees, bilateral flexion to 25 degrees, and bilateral rotation to 30 degrees, for a combined ROM of 220 degrees.  There was objective evidence of painful motion but no additional loss of motion upon repeat testing.  The examiner also noted functional loss in the form of less movement than normal, excess fatigability, pain on movement, disturbance in locomotion, and interference with sitting or standing.  Spasms, tenderness, and guarding were also noted during the examination and the examiner specifically found that the guarding and muscle spasms were severe enough to result in an antalgic gait.  The Veteran did not have IVDS or arthritis and denied the use of any assistive devices for ambulation.  

Analysis

After review of the evidence of record, the Board finds that increased ratings for the Veteran's lumbar, thoracic, and thoracolumbar spine disabilities are not warranted.

During the entire appeal period, the Board has considered the Veteran's assertions in support of his claim, including his reports of pain, stiffness, weakness, decreased motion, and feeling that his back was going "out[,]" as well as his descriptions of flare-ups that necessitated his taking a break from what he was doing.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his lay assertions.  

Specifically, prior to April 12, 2010, even considering functional loss and the Veteran's subjective complaints, forward flexion of the thoracolumbar spine 60 degrees or less, or a combined range of motion of 120 degrees or less, was never shown such that the Veteran's thoracic and/or lumbar spine disabilities warranted a higher 20 percent rating.  The Board notes that, at worst, the Veteran's flexion was limited to 80 degrees and his combined range of motion was 180, with no additional limitation of motion after repetition.  Additionally, the Board acknowledges that the Veteran reported flare-ups during the October 2008 examination and that the examiner did not opine as to any possible additional loss of motion during a flare.  However, the Veteran did not report that he had additional loss of motion during flare-ups, only that his pain increased.  Additionally, the Veteran would have to experience a significant additional loss of motion during a flare to warrant a 20 percent rating.  Finally, there is some evidence that the Veteran had an antalgic gait during the period prior to April 12, 2010, and a 20 percent rating is warranted if muscle spasm or guarding severe enough to result in an abnormal gait is present.  Nevertheless, the Board finds that the objective medical evidence of record, which consistently documents no muscle spasms during this period, is against increasing the Veteran's disability rating to 20 percent based on the possible presence of an abnormal gait.

Turning to the period beginning April 12, 2010, during which the Veteran has been assigned a 20 percent rating, even considering the Veteran's subjective reports and functional loss, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine was never shown such that the Veteran's thoracolumbar spine disability warranted a higher 40 percent rating.  At worst, the Veteran's forward flexion was to 50 degrees.  Again, while the examiners did not specifically opine as to any possible additional loss of motion that could occur during a flare, the Veteran has only reported an increase in his levels of pain, not an additional loss in ROM.  Moreover, during the most recent 2013 examination, the Veteran was noted to have full flexion in his thoracolumbar spine and would have to experience an additional loss of 60 degrees to warrant a higher rating based on his symptoms during a flare.  Thus, the Board finds that the objective medical evidence of record is against increasing the Veteran's disability rating for the period beginning April 12, 2010.

As a final matter, the Board notes that the Veteran has not been diagnosed with IVDS.  In any event, there is no medical evidence showing that during the course of the claim, the Veteran has suffered from incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician having a total duration of at least two weeks and the 2013 examiner specifically noted that the Veteran did not suffer from IVDS.  Accordingly, the provisions of Diagnostic Code 5243 and the Formula for Rating IVDS Based on Incapacitating Episodes are not for application.  38 C.F.R. § 4.71a.  

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of ratings higher than 10 percent for the Veteran's low back disabilities prior to April 12, 2010, or a rating higher than 20 percent thereafter, and the claim is denied.

Sciatica

Legal Criteria

The Veteran has been granted separate 10 percent disability ratings for bilateral lower extremity sciatica effective April 26, 2013. 

In accordance with Note 1 under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  As noted in the introduction section above, the Board takes jurisdiction over the sciatica claims as they are part and parcel of spine ratings under the rating criteria even though the Veteran did not express dissatisfaction with the initial ratings or effective dates assigned.

The Veteran's sciatica is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which rates incomplete or complete paralysis of the sciatic nerve.  Mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and, severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

Facts

The Veteran has reported radiating back pain during the ten year period on appeal.  Specifically, he has reported pain that radiates to his hips, to his buttocks, and down his legs.  During the 2009 VA cervical spine examination, the Veteran also reported radiating pain related to his cervical spine disability.

During the September 2006, October 2008, and April 2010 VA spine examinations detailed above, straight leg raises were negative bilaterally and there was full lower extremity muscle strength.  While the Veteran was noted to have hypoactive DTRs during the April 2010 examination, DTRs were noted to be normal during the 2006 and 2008 VA examinations and during February 2008 and April 2009 private treatment.  Moreover, the Veteran's sensation to touch in the lower extremities was normal during the 2006, 2008, and 2010 VA examinations.  Additionally, the 2008 and 2010 VA examiners noted that there was no evidence of atrophy.  

During the psychiatric examination performed by Dr. Crum in June 2010, the Veteran denied any neurological symptoms to include weakness, tingling, and numbness.  Then, during a physical examination performed in August 2010 the Veteran was noted to have intact cranial nerves, and neurologic testing was negative.

Pursuant to the August 2012 Board remand, the Veteran's claims of radiating pain were specifically addressed during an April 2013 back examination.  The examiner diagnosed sciatica of the bilateral lower extremities, but did not note any previous diagnosis of a neurologic disability.  At that time the Veteran had full lower extremity strength and there was no evidence of muscle atrophy.  DTRs were normal but sensory testing revealed decreased sensation to light touch in the feet and toes.  Additionally, straight leg raises were positive and the Veteran was noted to have moderate intermittent pain, paresthesias, and numbness in the bilateral lower extremities.  Ultimately, the examiner noted moderate radiculopathy to the sciatic nerve bilaterally. 

Analysis

The evidence shows that the Veteran began having mild symptoms of lower extremity sciatica prior to April 26, 2013.  Specifically, the Veteran routinely reported radiating pain into his lower extremities and he is competent to report subjective symptoms such as tingling, numbness, and pain.  

While there is evidence of sciatica of the bilateral lower extremities prior to April 26, 2013, the evidence demonstrates that prior to that time, the disability was mild in severity.  In this regard, there was no evidence of absence of sensation confirmed by objective testing.  In fact, the Veteran was noted to have normal sensation to touch during all examinations prior to the April 26, 2013, examination.  Thus, the evidence does not demonstrate that the Veteran's bilateral lower extremity sciatica was moderate in severity prior to April 26, 2013, and an initial 10 percent rating based on wholly sensory symptoms is appropriate for that period; even higher ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Since April 26, 2013, the evidence shows that the Veteran's sciatica of the bilateral lower extremities was moderate in severity.  In this regard, the April 2013 examiner noted moderate intermittent pain, paresthesias, and numbness in the bilateral lower extremities and indicated that the severity of the radiculopathy was moderate bilaterally.  Additionally, the 2013 examiner noted objective findings of decreased sensation to touch in the bilateral feet.  The evidence does not show atrophy or extreme weakness that would be reflective of an even higher rating.  Therefore, the preponderance of the evidence is against even higher ratings.  Id. 

The Board has also considered whether a separate rating for an upper extremity neurological disability is warranted based on the Veteran's service-connected neck disability, however, the evidence shows that the Veteran does not have such a disability.  In this regard, the Veteran only rarely complained of pain radiating from his neck and testing performed in August 2010 revealed intact cranial nerves, and neurologic testing was negative.  The record does not contain any diagnosis of cervical spine radiculopathy or sciatica.  Additionally, during the August 2009 neck examination, muscle strength testing revealed full upper extremity strength bilaterally, normal sensation to touch, and normal upper extremity DTRs.  Accordingly, the preponderance of the evidence is against assigning a separate rating for an upper extremity neurological disability.  Id.

While the lay statements as they pertain to the ratings have been considered, the Board finds that they are outweighed by the competent and credible medical examinations that evaluated the true extent of the neurological impairment based on objective data coupled with the lay complaints.  The treating physicians and the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's neurological impairments.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements with respect to the extent to which the Veteran is entitled to higher ratings for lower extremity sciatica or service-connection for an upper extremity neurological disability.

Disabilities of the Knees

Legal Criteria

The Veteran seeks ratings in excess of 10 percent for his right and left knee disabilities, a rating in excess of 10 percent for left knee instability, and a separate rating for right knee instability.  The Veteran's right knee disability is currently rated under DC 5010 and his left knee disability is rated under DC 5260 for painful motion and 5257 for instability.

Under DC 5260, limitation of flexion of the leg to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; a rating higher than 20 percent requires even more limited flexion.  38 C.F.R. § 4.71a.

DC 5261 provides that limitation of extension of the leg to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating, and higher ratings require even more limited extension.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under DC 5257, a 10 percent rating is appropriate when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation when there is severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (DC 5257) and one rating for arthritis with limitation of motion (DCs 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

In the case of disability which is temporary in nature, such as that period of convalescence following surgery, 38 C.F.R. § 4.30 provides for temporary total disability ratings during convalescence.

38 C.F.R. § 4.30 provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2), or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  The termination of these total ratings will not be subject to §3.105(e) of this chapter.  Such total rating will be followed by appropriate schedular evaluations.  38 C.F.R. § 4.30. 

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals; or (3) immobilization by cast, without surgery, a major joint.  38 C.F.R. § 4.30(a) .

Facts

In March 2006, the RO received the Veteran's claim for increased ratings for his left and right knee disabilities. 

During a September 2006 VA joints examination, the Veteran reported pain, weakness, intermittent swelling, fatigability, lack of endurance, a sensation of giving way, and stiffness in both of his knees.  He denied heat, redness, locking, dislocations, recurrent subluxation, constitutional symptoms, or prosthesis.  The Veteran reported the use of pain medication but indicated that it did not relieve his pain very well.  Flare-ups, described as severe pain, were caused by walking on uneven ground and squatting.  The duration and severity of his flares varied and the flares were alleviated with rest and changing position.  At the time of this examination, the Veteran used a left knee brace but reported that he limited the use of the device because it irritated his skin.  On examination, there were no obvious deformities, joint line tenderness, edema, or effusion noted by the examiner.  ROM testing revealed flexion to 120 degrees with full extension and pain on motion and crepitus bilaterally.  An October 2005 MRI study of the left knee was reviewed and revealed small joint effusion with an almost missing meniscus and fluid occupying the space normally filled by the posterior horn of the lateral meniscus.  An October 2006 MRI study of the right knee was reviewed and revealed a partial tear of the patellar tendon, a possible sprain of the medial collateral ligament, a tear in the posterior horn of the medical meniscus, with fraying and a small joint effusion.  As the physical VA examination occurred prior to the right knee MRI, it appears that the examiner updated the examination report after receipt of the October 2006 MRI results. Ultimately, the examiner diagnosed a torn meniscus of the right knee and bilateral retropatellar pain syndrome, status post meniscectomy on the left.
An October 2006 private treatment record notes the Veteran's bilateral knee pain that was worse with activity.  On examination at that time, the physician noted full range of motion and stable ligaments.  There was no evidence of effusion and a McMurray test was negative.  Some tenderness on the medial tibial plateau was noted.  The clinician diagnosed left knee pain after reviewing the available MRI reports.

While receiving VA treatment in August 2007 the Veteran reported right knee pain that felt "like being beaten with [a] baseball bat[.]"  ROM testing revealed full extension and flexion without effusion, warmth, or tenderness.  X-ray images from July 2007 were reviewed and showed no fracture or dislocation with preservation of joint spaces.  An MRI study from the same month revealed intact menisci and ligaments.  

In October 2007 the Veteran underwent a right knee arthroscopy with limited debridement.  Treatment records indicate that there was no meniscal or ACL tear at that time.  Notably, in October 2007 the RO assigned a temporary total rating for convalescence related to the Veteran's right knee surgery.

Thereafter, in March 2008 the Veteran reported during VA treatment that his knees were doing fairly well with braces and medication.  On examination, ROM was within normal limits and there was no effusion or instability noted.  The Veteran was diagnosed with bilateral osteoarthritis.  While the Veteran's knees were noted to be stable without effusion in August 2008, the next month the Veteran reported that his right knee had been giving way and he had a positive anterior drawer test on the right knee.  

During a second VA joints examination performed in October 2008 the Veteran reported symptoms that were consistent with his reports during the 2006 examination.  On examination, there was no evidence of deformity or tenderness to palpation.  There was bilateral crepitus noted during ROM testing, although both knees were considered stable.  ROM testing revealed full extension and flexion to 130 degrees bilaterally without pain on motion or additional loss of movement on repeat testing.  An October 2008 MRI study revealed small joint effusion and tendinitis with intact ligaments and meniscus.  X-rays performed the day of the examination revealed a normal left knee.

Treatment records indicate that in January 2009, the Veteran's left knee gave out causing him to fall and injure his left ankle.  Thereafter, at the February 2009 DRO hearing the Veteran reported that both of his knees gave out.  

During a third VA joints examination performed in April 2010 the Veteran reported an increase in his bilateral knee symptoms.  During the examination the Veteran reported that his left knee gave way and that his right knee locked in place.  He continued to endorse flares brought on by walking, standing, and movement.  On examination the Veteran was noted to have bilateral crepitus with clicks or snaps, grinding, and subpatellar tenderness.  ROM testing revealed full extension bilateral and flexion to 120 degrees on the right and 125 degrees on the left.  There was objective evidence of painful motion but no additional loss of motion on repetitive testing.  X-ray imaging of the knees was noted to be unremarkable. 

Another knee examination was scheduled in August 2010 to determine whether the Veteran's knees were unstable.  Unfortunately, the Veteran cancelled the first MRI appointment and failed to appear for a second and the examiner stated it was not possible to provide an opinion regarding any instability of the Veteran's knees without an MRI.  In this regard, the examiner noted the Veteran's subjective reports of instability but did not find any examination findings to support a finding of instability.  Thus, the examiner stated that there was no clinical evidence of bilateral instability.

In an August 2010 form completed by the Veteran in conjunction with his claim for SSA benefits, he reported that his knees were unstable and gave out more than once daily.  Thereafter, in August 2010 the Veteran underwent an examination from SSA at which time he was noted to have bilateral knee tenderness without crepitus.  Stability testing was negative.  ROM testing at that time revealed full extension with flexion to 130 degrees. 

MRI testing was performed in June 2012 following the Veteran's reports of severe left knee pain and instability with ambulation.  After reviewing the findings the VA clinician noted a tear of the mid substance and posterior horn of the lateral meniscus but otherwise unremarkable findings.  Subsequently, in August 2012 the Veteran underwent a left knee arthroscopy on an outpatient basis. 

Pursuant to the August 2012 Board remand, the Veteran was afforded another VA knee examination in April 2013.  At that time the Veteran reported daily flares with swelling and that during a flare he treated his knee with ice, pain medication, and rest.  ROM testing revealed full extension, flexion to 115 degrees on the right, and flexion to 130 degrees on the left.  There was objective evidence of painful motion bilaterally, but no additional loss of motion following repeat testing.  Functional loss was noted to include less movement than normal, excess fatigability, pain, disturbance in locomotion, and interference with sitting.  Bilateral pain on palpation was also noted.  Anterior and posterior stability testing was normal, however, medial-lateral instability in the left knee was noted.  There was no history of recurrent patellar subluxation or dislocation.  The examiner did note a history of meniscus conditions including bilateral meniscal tears, joint locking, joint pain, and joint effusion, as well as bilateral meniscectomies.  The Veteran's surgery scars were not painful, unstable, nor did they cover an area greater than 39 square centimeters.  The Veteran's knee braces continued to irritate his skin and he only reported using them as needed.  Osteoarthritis was noted to be present from a review of imaging studies.

Analysis

After reviewing the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for limitation of flexion, but separate 10 percent ratings for mild instability are warranted.

Regarding the Veteran's limitation of motion, during the appeal his ROM was limited to, at worst, flexion to 115 degrees on the right and flexion to 120 degrees on the left.  Accordingly, as there is no indication that flexion in either knee is limited to 30 degrees, the criteria for a 20 percent rating for limitation of flexion have not been met.  

With regard to the issue of whether disability ratings in excess of 10 percent are warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet.App. 202 (1995), the Board concludes that the Veteran's current 10 percent disability ratings contemplate his current functional impairment.  

In this regard, the 2006, 2010, and 2013 examiners noted the Veteran experienced pain on repetititve testing, but that he did not exhibit any increased fatigue, weakness, lack of endurance, incoordination, or additional limitation of motion on repetitive motion testing.  The Veteran has, however, reported occasional painful flare-ups.  Nonetheless, there is no indication of functional impairment beyond the limitation to range of motion caused by pain, crepitus, and popping that are reflected in the range of motion measurements recorded in the examination reports.  Additionally, the left and right knee disabilities have never manifested by ankylosis, limitation of extension, impairment of the tibia and fibula, or genu recurvatum, to include after repetitive-use.  Given these findings, the Board finds that the Veteran's left and right knee disabilities are not manifested by symptoms, including functional loss, that more nearly approximate the criteria for the next higher ratings.

Turning to the Veteran's reports of bilateral instability, the Board notes that he has consistently and credibly reported experiencing feelings of giving way, including at least one fall in 2009 that caused his service-connected left ankle disability.  He has also reported difficulty with prolonged walking or standing and the use of bilateral knee braces.  

Although joint stability tests were largely negative during the period on appeal, the rating schedule does not require objective medical evidence to substantiate the Veteran's reports of bilateral instability.  Indeed, the Veteran's testimony regarding instability, manifested as give-way and difficulty with ambulation that requires the occasional use of knee braces is competent and credible. Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that separate ratings for instability are warranted, effective the date of the Veteran's claim for an increased rating, March 17, 2006.  

The bilateral instability is slight in severity and, therefore, warrants separate 10 percent ratings, but no higher.  In this regard, there was no objective evidence of instability until the April 2013 examination, which did not include any findings of right knee instability and documented left knee instability that was only noted to result in 0-5 millimeters of instability.  While the Veteran reported in his August 2010 SSA application that he experienced daily episodes of giving way in both knees, this assertion is rebutted by the numerous physical examinations that did not reveal any objective evidence of instability.  Moreover, despite his reports of frequent instability, the Veteran has been able to continue to engage in various physical activities during the appeal including farming.  Because the lack of objective evidence of instability tends to indicate infrequent episodes with very minimal impact on the Veteran's daily functioning, a higher rating of 20 percent for moderate instability is not warranted for any portion of the time period covered by the claim.  See 38 C.F.R. § 4.71a, DC 5257.

The Board has considered other potentially applicable diagnostic codes.  However, as the evidence shows that the Veteran's left and right knee disabilities were not manifested by ankylosis, limitation of extension, impairment of the tibia and fibula, or genu recurvatum, disability ratings are not warranted under DCs 5256, 5261, 5262, or 5263.  Notably, while the Veteran has had partial meniscectomies during the appeal period, a higher rating is not available under DC 5259.  Additionally, there is no indication that any removal of semilunar cartilage resulted in dislocation, frequent episodes of locking, or effusion into the joint and the criteria for a higher 20 percent rating under DC 5258 is therefore not warranted.  

As a final matter, the Board finds that the RO's assignment of a temporary total rating for a period of convalescence following right knee surgery in 2007 was appropriate given the period of recovery noted in the record.  Conversely, there is no indication in the record that the Veteran's 2012 left knee surgery required a similar period of convalescence and he has not submitted any documentation to support a separate temporary total rating for a period of convalescence associated with that surgery.  Thus, the Board finds that based on the evidence of record, a separate temporary total rating for convalescence following the Veteran's 2012 left knee surgery is not warranted.


In sum, the preponderance of the evidence is against the claims for ratings in excess of 10 percent for retropatellar pain syndrome of the left and right knees based on limitation of motion; there is no doubt to be resolved; and increased ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  However, resolving all reasonable doubt in the Veteran's favor, separate ratings for bilateral insatiability are warranted.  

Left Ankle Disability

Legal Criteria

The Veteran has been assigned an initial 10 percent rating for his left ankle disability under 38 C.F.R. § 4.71a, DCs 5010-5271 (2015).  

Under DC 5271, moderate limitation of motion of an ankle warrants a 10 percent rating; while marked limitation of motion of an ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5271.  For reference purposes, the normal ranges of motion in the ankle include 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2015).

Also included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from ankle disorders, including DC 5270 (ankylosis), DC 5272 (ankylosis of the subastragalar or tarsal joint), DC 5273 (malunion of the os calcis or astragalus), and DC 5274 (astragalectomy).  

Evidence

The Veteran has generally reported the same symptoms of his ankle disability since the grant of service connection.  Notably, the medical evidence of record reflects that the Veteran's left ankle disability has been manifest by symptoms that include pain, occasional swelling, aching, subjective reports of instability, stiffness, and decreased speed in movement.  Private treatment records indicate that the Veteran's left ankle disability improved after his initial January 2009 injury after participating in physical therapy for the joint.

During an April 2009 VA joints examination, the Veteran reported that his left ankle was painful and unstable with repeated episodes of effusion.  He also noted weekly flares that lasted hours and usually occurred in the night, waking him from his sleep.  Ice, rest, pain pills, and electrical nerve stimulation were noted to be alleviating factors.  The Veteran further indicated that he could only stand for a few minutes but could walk a 1/4 mile.  Physical examination revealed a normal gait, left ankle lateral malleolar enlargement and tenderness.  ROM was 15 degrees dorsiflexion and 45 degree plantar flexion.  There was objective evidence of painful motion but no additional loss of ROM on repeat movement.  There was no ankylosis.  A February 2009 MRI report was reviewed and revealed a complete tear of the ATFL and possible partial tear of the flexor hallucis longus tendon.

Analysis

After reviewing the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's left ankle disability is not warranted.

As an initial matter, ankylosis is expressly not shown by the evidence.  Further, there is no evidence of malunion of the os calcis or astragalus, or astragalectomy.  Thus, the criteria of DCs 5270, 5272, 5273, and 5274 do not apply.  

Additionally, a higher 20 percent rating under 5271 is not warranted as there is no evidence of limitation of motion or functional loss that would equate to marked limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, DC 5271.  Specifically, while the Veteran has credibly reported experiencing pain on motion and with prolonged standing or walking, the RO has already assigned him a 10 percent rating based on his painful motion, despite the fact that the Veteran was not noted to have a "moderate" loss of motion as identified in VA's Adjudication Procedures Manual since he had 15 degrees dorsiflexion and full plantar flexion.  VBA Manual M21-1, III.iv.4.A.3.k (2016).   Further, the Veteran reported during March 2009 private treatment that his ankle was improving and he has maintained the ability to perform strenuous work throughout the appeal despite his ankle disability.  In any case, the initially assigned 10 percent rating would contemplate up to moderate limitation of motion.  Finally, a higher 20 percent rating is not warranted as the left ankle does not have less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  Id.  Thus, the preponderance of the evidence is against an initial rating in excess of 10 percent for a left ankle disability.

The Board acknowledges that there is limited medical evidence regarding any treatment for the Veteran's left ankle after 2009.  Nevertheless, the Veteran has not alleged that his left ankle has worsened in severity since the last VA examination.  Rather, he has argued that the evidence reveals that his left ankle disability is more severe than the currently assigned rating.  Palczewski, supra.  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for an increased initial rating and no further examination is necessary in this case.

In sum, the evidence does not demonstrate marked limitation of motion, nor ankylosis, malunion of the os calcis or astragalus or astragalectomy at any point during the appeal period, and the criteria for a higher disability rating for a left ankle disability is not demonstrated by the evidence of record.  As the preponderance of the evidence is against the claim for a higher initial rating for a left ankle disability, there is no doubt to be resolved, and a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Other Considerations for All Disabilities

The Board has also considered whether the Veteran's depressive disorder, cervical spine degenerative changes, thoracolumbar spine disability, bilateral lower extremity sciatica, bilateral knee disabilities, or left ankle disability present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral of any of those disabilities to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the applicable rating criteria for the above-listed disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  With respect to his claim for an increased rating for a depressive disorder, the Board also notes that it has considered all psychiatric symptomology in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, supra.  

With respect to the neck, back, knee, and ankle disabilities, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and his subjective symptoms, and provide for higher ratings for more severe symptomatology than is shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment of the ability to bend, stand or walk for long periods of time, sleep, climb stairs, and stand on uneven ground.  In short, there is nothing exceptional or unusual about the Veteran's musculoskeletal disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Accordingly, referral for extraschedular consideration is not required.  Thun, supra.  Furthermore, referral for extraschedular consideration based on the cumulative effect of service-connected disabilities is not expressly raised or reasonably raised by the record.

In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral of his increased rating claims for extraschedular consideration is not warranted. 

Finally, while entitlement to special monthly compensation (SMC) has not been claimed by the Veteran, the Board has nevertheless considered whether the Veteran is entitled to SMC based on the holding in Akles v. Derwinski, 1 Vet. App. 118 (1991).  As the RO's February 2012 grant of TDIU was based on the cumulative effect of the Veteran's service-connected disabilities and not on a single disability and as the Veteran does not otherwise have any single disabilities rated as 100 percent disabling (except for the temporary total evaluation for his 2007 knee surgery for which he is already in receipt of an SMC award), an SMC award is not warranted under 38 U.S.C.A. § 1114(s).

III.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).

The Veteran is seeking service connection for a right ulnar nerve disability as secondary to his service-connected cervical spine disability.

As an initial matter, as there is no contention that symptoms of CTS or any other ulnar nerve disabilities were first experienced by the Veteran in service, or that right wrist CTS is otherwise directly related to service, the Board will focus on the Veteran's primary argument that his right ulnar nerve disability was caused by his service-connected neck disability. 

In this case, the medical evidence shows that the Veteran has mild ulnar nerve focal neuropathy, and median nerve focal neuropathy at the right wrist, compatible with carpal tunnel syndrome (CTS).  Having determined that the Veteran has a right ulnar nerve disability, the remaining question before the Board is whether such disability is related to his service, to include his service-connected neck disability.  Upon review of the record, the Board finds that the most probative evidence is against the claim. 

In this regard, the Veteran was afforded a VA examination in August 2010.  After reviewing the record and examining the Veteran, the examiner opined that it was less likely than not that the Veteran's ulnar nerve disability was caused by his service-connected neck disability.  Specifically, the examiner noted that a review of an August 2010 EMG report did not show any evidence of cervical spine radiculopathy.  Moreover, the examiner stated that cervical spine degenerative disc disease, does not cause nerve compression at the elbow or the wrist.  There is no medical opinion of record to the contrary.
	
Upon review of the record, the Board finds that the preponderance of the probative evidence is against the claim for service connection for a right ulnar nerve disability.

In this regard, the Board finds the opinion of the August 2010 VA examiner to be most probative.  The opinion was provided based upon a comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's lay contentions and medical records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Board acknowledges that the August 2010 examiner did not opine as to whether the Veteran's service-connected neck disability has aggravated his right ulnar nerve disability.  However, there is no lay or medical evidence of record to suggest that such a relationship exists and the Board therefore finds that the opinion provided, which indicates that the Veteran does not have a neurological disability of the cervical spine, is nevertheless adequate to decide the claim for service-connection.

While the Veteran contends that his right ulnar nerve disability is related to his service-connected neck disability, the diagnosis of nerve disabilities and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the opinion of the Veteran as to the onset and etiology of his ulnar nerve disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical opinion rendered by 2010 VA examiner to be significantly more probative than the Veteran's lay assertions.

In short, the evidence of record shows that the Veteran's right ulnar nerve disability did not develop until many years after service and no medical professional has linked the Veteran's ulnar nerve disability to any incident of service or his service-connected cervical spine disability.  Indeed, there is a medical opinion to the contrary.  

As such, the Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the appeal is denied.  

ORDER

A disability rating in excess of 50 percent for depression is denied.  

An initial rating in excess of 10 percent for degenerative changes to the cervical spine is denied.

A disability rating in excess of 10 percent for a lumbar spine disability and 10 percent for a thoracic spine disability prior to April 12, 2010, or a rating in excess of 20 percent for a thoracolumbar spine disability thereafter, is denied.

Prior to April 26, 2013, an initial rating of 10 percent, but no higher, for right lower extremity sciatica is granted, subject to the laws and regulations governing the payment of monetary awards.

Since April 26, 2013, a 20 percent rating, but no higher, for right lower extremity sciatica is granted, subject to the laws and regulations governing the payment of monetary awards.

Prior to April 26, 2013, an initial rating of 10 percent, but no higher, for left lower extremity sciatica is granted, subject to the laws and regulations governing the payment of monetary awards.

Since April 26, 2013, a 20 percent rating, but no higher, for left lower extremity sciatica is granted, subject to the laws and regulations governing the payment of monetary awards.  

A disability rating in excess of 10 percent for right knee retropatellar pain syndrome is denied.

A separate 10 percent rating for instability of the right knee is granted, subject to the laws and regulations governing the payment of monetary awards.

A disability rating in excess of 10 percent for left knee retropatellar pain syndrome is denied.

A separate 10 percent rating for instability of the left knee is granted prior to April 26, 2013, subject to the laws and regulations governing the payment of monetary awards.

An initial rating in excess of 10 percent for a left ankle disability is denied.

Service connection for a right ulnar nerve disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


